Citation Nr: 0304192	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  97-33 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) and 
depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from August 1962 to May 
1968.  He served in the Republic of Vietnam, and his 
decorations include the Vietnam Campaign Medal and the 
Vietnam Service Medal.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 1996 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In August 1999, the Board, in 
pertinent part, remanded the issue of entitlement to service 
connection for a psychiatric disorder, in order to obtain 
additional evidence.  In February 2002 and July 2002, this 
issue was the subject of additional development undertaken by 
the Board.  In October 2002, the veteran and his 
representative were advised that, pursuant to this 
development, additional evidence was obtained; the veteran 
and his representative were furnished with copies of that 
evidence, and with an opportunity to respond thereto.  No 
response was thereafter received by VA within the time period 
specified therefor.


FINDING OF FACT

PTSD that is currently manifested has been found to be the 
product of verified inservice stressors.


CONCLUSION OF LAW

PTSD was incurred during wartime service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  This case has been the subject of a remand 
decision, and of several memoranda issued by the Board, in 
order to develop and obtain information that could be 
pertinent to the veteran's claim.  While VA's obligations 
under the VCAA have not been explicitly discussed in this 
case, review of the claims file reveals that the veteran was 
advised of all pertinent laws and criteria, and their 
application to his claim, and that all evidentiary 
development, in the form of securing relevant evidence and 
providing additional examination, has been undertaken.  
Inasmuch as the decision rendered herein is a complete grant 
of the benefits sought, any failure by VA to address the 
requirements of the VCAA in this instance is harmless and 
does not prejudice the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

With specific regard to PTSD, service connection for that 
disorder requires medical evidence diagnosing the condition; 
a link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the inservice stressor occurred.  38 C.F.R. 
§ 3.304(f) (2002).

In the instant case, the record is replete with findings and 
diagnoses of PTSD.  The report of a June 2002 VA examination 
indicates diagnoses that include chronic PTSD, and shows that 
the veteran cited, as a stressor event, an incident in which 
he killed two girls while in Vietnam whom he believed were 
carrying grenades, but who he subsequently realized were 
carrying food.  In March 1997 he indicated, in a statement 
submitted to VA, that other incidents, to include mortar 
attacks, also "had a large affect" on him.  Military 
records show that the base at which he was stationed in 
Vietnam underwent mortar attack on at least one occasion 
during the period he was in Vietnam.  The United States Court 
of Appeals for Veterans Claims (Court) has held that, in 
situations in which the claimant has offered independent 
evidence of a stressful event, such as a rocket or mortar 
attack, evidence such as morning reports or other official 
documentation can imply his personal exposure.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (wherein the Court noted, 
with regard to the facts of that case, that the veteran's 
presence with his unit at the time rocket attacks occurred 
corroborated his statement that he personally experienced 
those attacks, and that the veteran's unit records were 
clearly credible evidence that the rocket attacks that the 
veteran alleged occurred did in fact happen.)

The facts in this case are similar to those of Pentecost; the 
veteran has alleged that his PTSD is the result of stressors 
that include undergoing mortar attacks.  The occurrence of 
one mortar attack on the base at which he was assigned, 
during the period he was in Vietnam, has been verified.  The 
question that must be resolved, accordingly, is whether there 
is medical evidence that bases the manifestation of his PTSD 
on that specific stressor.  See 38 C.F.R. § 3.304(f) (2002).

This question must be answered in the affirmative.  In 
response to a request by the Board in July 2002, that the VA 
examiner who conducted the June 2002 VA examination, wherein 
PTSD was diagnosed, address whether the veteran's PTSD was 
linked to the verified stressor of enemy mortar attacks, the 
examiner, in October 2002, found as follows:  "The veteran's 
[PTSD] is secondary to stressor of enemy motor (sic) attack 
and other stressor of reportedly killing two girls that he 
thought was trying to kill him."  While the alleged killing 
of the two girls has not been verified as having occurred, 
the mortar attack has been verified (see Pentecost, supra), 
and provides a basis for finding that PTSD is related to 
service.  The Board accordingly concludes that the evidence 
supports the award of service connection for PTSD, and 
constitutes an award of service connection for a psychiatric 
disorder; see 38 C.F.R. § 4.14 (2002).


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

